UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36168 ARC LOGISTICS PARTNERS LP (Exact Name of Registrant as Specified in Its Charter) Delaware 36-4767846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 725 Fifth Avenue, 19th Floor
